Order entered June 19, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01181-CR

                             HENRY FORD MCGILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-76703-U

                                            ORDER
       Before the Court is appellant’s May 25, 2018 requesting permission to file a pro se

response and for a copy of the record in order to file a pro se response to counsel’s Anders brief.

In his motion to withdraw, counsel advised the Court that he has already provided appellant with

a copy of the appellate record.     Accordingly, appellant’s request for additional records is

DENIED.

       Appellant’s pro se response to the Anders brief shall be due on or before July 24, 2018.

If appellant does not file a pro se response by July 24, 2018, the appeal will be submitted upon

the brief of counsel.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

counsel for the parties.
         We further DIRECT the Clerk to send a copy of this order, by first-class mail, to Henry

Ford McGill, TDCJ No. 2162577, Fort Stockton Unit, 1536 IH-10 East, Fort Stockton, Texas

79735.

                                                    /s/    LANA MYERS
                                                           JUSTICE